Citation Nr: 1524257	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-21 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a genitourinary condition, claimed as a urology condition. 

2.  Entitlement to service connection for a right shoulder strain. 

3.  Entitlement to service connection for a right knee strain. 

4.  Entitlement to an initial compensable rating for patella chondromalacia of the right knee.  

5.  Entitlement to an initial rating in excess of 10 percent for status post-labral tear repair and debridement surgery of the right hip. 

6.  Entitlement to an initial compensable rating for hip extension. 

7.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 2003 to January 2011. 

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision issued in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The rating decision denied the Veteran's claims of entitlement to service connection for a urology condition, a right shoulder strain, and a right knee strain.  In addition, the rating decision granted the Veteran's claim of entitlement to service connection and granted noncompensable ratings for degenerative disc disease, status post-labral tear repair and debridement surgery of the right hip, and right knee chondromalacia.  The Veteran filed a Notice of Disagreement (NOD) in April 2011.  The RO issued a Statement of the Case (SOC) in May 2012 with regard to each of the issues.  Then, the Veteran filed a timely VA Form 9, substantive appeal, in July 2012.  The Veteran addressed the issues of service connection for a urology-related condition, service connection for a right knee strain, and initial compensable ratings for degenerative disc disease, status post-labral tear repair and debridement surgery of the right hip, and patellar chondromalacia of the right knee.  In a March 2013 rating decision, the RO increased the initial disability rating for degenerative disc disease to 10 percent, effective January 24, 2011.  In addition, it increased the initial disability rating for the Veteran's status post-labral tear repair and debridement surgery of the right hip to 10 percent, effective January 24, 2011, and assigned a separate, noncompensable rating for right hip extension.  Also in March 2013, the RO issued a Supplemental SOC that addressed all of the disabilities addressed by the May 2012 SOC, as well as the issue of entitlement to service connection for a right shoulder strain and the separate, noncompensable rating for right hip extension.  The Veteran subsequently filed another VA Form 9 in May 2013, which appealed all seven issues.  

In November 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is in the record.

The Board notes that the Veteran did not originally file a timely VA Form 9 in regard to the issue of entitlement to service connection for a right shoulder strain and that the initial noncompensable rating for a right hip extension was first appealed in the May 2013 VA Form 9.  However, as the Board has heard testimony regarding both of these issues and all of the issues were included on the Supplemental SOC, the Veteran and his representative have been led to believe that they are both properly on appeal.  As VA has taken actions to indicate to the Veteran and his representative that issues of entitlement to service connection for a right shoulder disability and entitlement to a compensable rating for right hip extension were on appeal, and it took no steps to close the appeal, the requirement that there be a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

This appeal was processed using the Virtual VA paperless claim processing system.  There is also a Veterans Benefits Management System (VBMS) electronic record.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for a genitourinary disorder, a right shoulder strain and a right knee strain as well as increased initial ratings for patellar chondromalacia of the right knee, status post-labral tear repair and debridement surgery of the right hip, right hip extension, and degenerative disc disease.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

As an initial matter, the Board notes that several private treatment records have been added to the claims file since the last adjudication of the claims by the RO.  Included in these are potentially relevant treatment records pertaining to the Veteran's claims.  The Board notes that during the November 2014 hearing, the Veteran indicated that these records would be added to the file with a waiver of RO consideration.  However, this evidence was accompanied without a waiver of initial RO consideration.  Generally, a waiver is necessary prior to the Board reviewing such evidence in the first instance.  See 38 C.F.R. § 20.1304.  However, in the present case, the Board is remanding the Veteran's claims.  As such, the Veteran is not prejudiced by the Board's review of this evidence.

Additionally, the Veteran testified that she receives treatment at the Wilford Hall Medical Center and the San Antonio Military Medical Center.  Therefore any outstanding records from Wilford Hall Medical Center and the San Antonio Military Medical Center as well as any other outstanding VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Genitourinary Condition

The Veteran seeks service connection for a genitourinary condition, which she contends first manifested while she was serving on active duty.  

The Veteran's service treatment records indicate that, following the vaginal delivery of her first child, she experienced a vaginal tear, which was repaired.  Treatment records beginning in February 2006 show that the Veteran complained of vaginal pain following the birth of her first baby, which continued throughout her active duty service.  Additionally, treatment records indicate that the Veteran's pain worsened during and after intercourse and that she had a history of urinary tract infections.  

Post-service private treatment records include continued treatment for frequent urinary tract infections.  Further, the Veteran complained of urinary frequency, urinary urgency, incomplete bladder emptying, dyspareunia, dribbling, and frequent urinary tract infections.  A treatment record from September 2014 diagnosed the Veteran with dysuria, pelvic pain, and urinary frequency.  

During her November 2014 Board hearing, the Veteran indicated that she began to have difficulties after she delivered her first child vaginally.  She told the undersigned that the delivery was assisted with a vacuum and the doctors told her that she "tore very badly."  Then, she got an infection and was stitched, but she has continued to experience constant burning, urinary tract infection symptoms, frequent urination, a bad stream, constant spasms, and feelings of urgency, bloating, and pain.  She indicated that she has physical therapy for treatment and has had to undergo catheterization to prevent the infections.

Given the above, the Board finds that the Veteran should be afforded a VA examination to determine whether the Veteran currently has a diagnosis of a genitourinary condition related to her or caused by her period of active service, to include the injuries she sustained therein during the birth of her first child.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Right Shoulder

The Veteran seeks service connection for a left shoulder disability on the basis that she developed the condition due to her period of active service, or in the alternative, due to her service-connected degenerative disc disease.

The Veteran's service treatment records show that she complained of right shoulder pain in February 2010 and she was diagnosed with "joint pain localized in the shoulder."  Then, on the Veteran was seen again in March 2010 for pain in her right shoulder.  In March 2010, April 2010, and July 2010, the Veteran underwent physical therapy for right shoulder pain.  Imaging of the Veteran's shoulder from July 2010 revealed normal findings.  

In March 2012 the Veteran was provided a VA shoulder examination.  The Veteran reported right shoulder pain.  Her range of motion was 155 degrees flexion and 155 degrees abduction without pain.  There was no additional loss of range of motion on repetitive motion testing.  There was no evidence of functional impairment or loss, and there was no objective evidence of localized tenderness or pain on palpation. 

The claims file indicates that the RO noted that the range of motion findings of 155 degrees flexion and 155 degrees abduction did not represent normal values.  Thus, the RO requested an addendum opinion, which was provided in October 2012.  The examiner opined that the ranges of motion noted for the Veteran are "outside the range of what is considered" normal for shoulder range of motion, but stated that it is "a normal variant for this person and does not represent any pathology which would warrant a separate diagnosis."  Further, the examiner stated that, although the "patient has symptoms there is no medical evidence of pathology."  Finally, the examiner indicated that the Veteran was diagnosed with bursitis of the right lateral shoulder in service and that she now has "posterior back scapula pain", which the examiner explained is not the same disorder.  Thus, the examiner opined that the current right shoulder is not caused by or a result of active duty.

During her November 2014 Board hearing, the Veteran testified that her treating physicians have related her right shoulder disability to her back.  The Board notes that the Veteran also indicated that the right shoulder strain is not related to her degenerative disc disease.  She stated that it "pops" and she does not know why.  She also reported that it was treated in service with physical therapy, and she testified that she continues to use the bands she was given to help alleviate symptoms in addition to using ice and heat.  She told the undersigned that she had not been provided an MRI or X-ray diagnostic test.  Finally, she stated that she was unsatisfied with the examination she was provided as it was "very quick" and "rushed."  She indicated that the functional effects of her shoulder include difficulty carrying with her right arm and hand.  

The Board notes first that the current examination and opinions of record regarding the nature and etiology of the Veteran's right shoulder disability are inadequate.  The additional opinion offered in October 2012 did not adequately address the question of whether the Veteran's current right shoulder disability is related to the complaints of right shoulder pain she had in service.  Instead, the examiner made a conclusory statement that the two conditions are not the same disorder.  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

Additionally, the Board notes that service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran has not yet been provided a VA examination regarding whether the claimed shoulder disability is caused or aggravated by the service-connected degenerative disc disease.  Thus, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of her current right shoulder condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Right Knee 

The Veteran also seeks service connection for a right knee strain and an increased rating for patellar chondromalacia of the right knee.  The Veteran testified during her November 2014 hearing that she underwent physical therapy in service and that the pain and symptoms she experiences are related to the difficulties in her hip.  She reported pain that goes from her hip to her knee.  She stated that she cannot fully flex or extend her knee.  In order to alleviate the symptoms, she reported that she uses a pain patch.  She also told the undersigned that the right knee strain results from compensating for her hip, because she puts more strain on her knee, which results in fluid build-up and popping.  The Veteran stated that her symptoms include popping, constant pain, limitation of flexion and extension, and clicking and grinding.  The Veteran also stated that she wears compression stockings that go from her feet to above her knees to help with the symptoms.  

With regard to her claim of service connection for a right knee strain and an increased rating for patellar chondromalacia of the right knee, the Board finds that a new examination is required to adequately address the Veteran's contentions, to include whether she has a separate disability from the currently service-connected patellar chondromalacia of the right knee.  In addition, given the length of time since the last VA examination on the right knee, and the Veteran's allegations of worsening, the examiner should also determine the current severity of the Veteran's patellar chondromalacia of the right knee.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's patellar chondromalacia of the right knee, the Board finds that a new examination-with findings responsive to applicable rating criteria-is needed to fully and fairly evaluate the Veteran's claim for an initial increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Right Hip 

The Veteran underwent a surgery for a labral tear and debridement on her right hip in 2008.  She underwent pain management and physical therapy from 2008 to 2009.  She was provided a VA examination concerning this disability in March 2012.  At that time, she described having difficulty walking, with painful popping and burning in her thigh.  Range of motion testing of her right hip was performed.  The Veteran exhibited 125 degrees or greater flexion and greater than 5 degrees extension with pain noted at greater than 5 degrees.  It was noted that abduction was not lost beyond 10 degrees, and the Veteran could cross her legs and toe out more than 15 degrees.  The examiner noted that the Veteran reported left lateral trochanteric irritated by external range of motion not to palpation.  The Veteran also reported anterior hip groin pain with flexion of the right hip.  The examiner noted that the Veteran did not have any additional limitation in her range of motion following repetitive use and that the Veteran did not have any functional impairment or functional loss.  The examiner noted that there was no localized pain or tenderness to palpation.  The Veteran exhibited full muscle strength.  

The examiner noted that the Veteran underwent right hip surgery in 2008, and that the Veteran complained of symptoms of pain with flexion.  Imaging of the Veteran's hip revealed no degenerative or traumatic arthritis.  A magnetic resonance imaging (MRI) of her right hip from April 2009 revealed new, partial thickness scalloped defect of the deep fibers of the iliopsoas tendon at the level of the hip join, likely related to the history of tenotomy.  In addition, there was an adjacent full thickness capsular perforation adjacent to the region through which the injected contrast extravasates filled the iliopsoas tendon sheath.  In addition, there was noted to be an absence of the anterior/superior acetabular labrum.  This, the report noted, could be caused by chronic degenerative tearing or postsurgical debridement.  No discrete labral tear was identified elsewhere.  

The Veteran testified during her November 2014 hearing that she has been told that she has nerve damage from her in-service surgery, which results in an altered gait and limp.  She also reported numbness, tingling, and constant pinching pain, though she denied the use of any assisted device.  The Veteran stated that she has tightness and "pulling of the knee" at night, as well as tingling, numbness, and pain.  I

Given the Veteran's testimony during her November 2014 hearing, the Board finds that a new examination is warranted in order to fully evaluate the severity of her right hip disabilities.  The Veteran's last examination was over three years ago, and the MRI on which the examination was based is over six years old.  The Veteran also contends that her condition has worsened, as she addressed potential issues such as nerve damage that have not been addressed by the record of VA examination.  Furthermore, there are no updated treatment records which adequately address the Veteran's disability picture as it relates to her hip disabilities.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's status post-labral tear repair and debridement surgery of the right hip and right hip extension, the Board finds that a new examination-with findings responsive to applicable rating criteria-is needed to fully and fairly evaluate the Veteran's claim for an initial increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Degenerative Disc Disease 

The Veteran stated at her November 2014 hearing that she believes she has radiculopathy stemming from her degenerative disc disease, causing pain in her bilateral legs.  She described a constant, throbbing pain that hurts when she is moving her legs or walking.  The Veteran stated that she believes the pain she feels is related to her degenerative disc disease and radiculopathy is separate and distinct from the other pain she experiences in her legs.  

The Veteran was last provided a VA examination for degenerative disc disease in March 2012.  At that time, the Veteran was diagnosed with degenerative disc disease at L5-S1 without lower extremity radiculopathy.  The examiner noted that the Veteran had been pregnant until January 4, 2011, and was on maternity leave since that time.  The Veteran reported symptoms of constant pain, which was worse, more intense, and longer during flare-ups.  The Veteran's range of motion of the thoracolumbar spine was 90 degrees of flexion, 25 degrees extension, 25 degrees right lateral flexion, 25 degrees left lateral flexion and 30 degrees bilaterally for lateral rotation.  The Veteran had no additional loss of range of motion on repetitive use testing.  The examiner found that there was no functional impairment due to the condition, the Veteran's muscle strength was normal, there was no atrophy, and the Veteran had hypoactive reflexes in the knees and ankles.  Otherwise the Veteran's sensory examination was normal in all of the bilateral lower extremities; she had a negative straight-leg raising test, no intervertebral disc syndrome, and no arthritis.  The examiner reviewed a MRI from March 2010 revealed a stable appearance of a broad-based central disc bulge at L5-S1 causing mild effacement of thecal sac.  The examiner also indicated that the Veteran's condition would not impact her ability to work because she was on maternity leave until March 2012.  However, the examiner did note that the Veteran had limitation insofar as she had difficulty bending, sitting still, or lifting anything.  

The Veteran's last examination was over three years ago, and the MRI on which the examination was based is over five years old.  The Veteran also contends that her condition has worsened.  Specifically, as noted above, at her November 2014 hearing, the Veteran testified that she experiences leg pain and symptoms bilaterally, which she attributes to her degenerative disc disease.  Furthermore, there are no updated treatment records which adequately address the Veteran's disability picture as it relates to her degenerative disc disease.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's degenerative disc disease, the Board finds that a new examination-with findings responsive to applicable rating criteria-is needed to fully and fairly evaluate the Veteran's claim for an initial increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated her for her genitourinary condition, right shoulder strain, right knee strain, patellar chondromalacia of the right knee, right hip disability, and degenerative disc disease.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  

Regardless of the Veteran's response, the RO/AMC should obtain and associate with the record any outstanding VA treatment records from Wilford Hall Medical Center and the San Antonio Military Medical Center.  All efforts to obtain these records must be documented in the claims file.

If any requested records are unavailable, then the file should be annotated as such and the Veteran and her representative should be so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an appropriate genitourinary examination to determine the nature and etiology of any genitourinary conditions.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide a diagnosis for any genitourinary disorder found.  Then, the examiner is asked to provide an opinion on at least as likely as not (a 50 percent probability or greater) that any currently diagnosed genitourinary disorder that is manifested by the symptoms of urinary urgency, urinary frequency, pain, and urinary tract infections was manifested in service or is otherwise medically related to service, based on the Veteran's complaints of urinary and pelvic problems and pain noted in service?

Please provide the rationale for any opinion expressed. The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her right shoulder disability.  All pertinent medical records should be made available to the VA examiner for review. Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished. 

The examiner should provide a diagnosis for any disability found in the right shoulder.  Then, the examiner is asked to provide an opinion on at least as likely as not (a 50 percent probability or greater) that any currently diagnosed right shoulder disability was caused by or related to her period of service, or in the alternative, whether it was caused or aggravated (permanent worsening of the underlying disability beyond its natural progress) by her degenerative disc disease.  The Veteran contends that her right shoulder disability either resulted from service, or developed secondary to her degenerative disc disease.

Please provide the rationale for any opinion expressed. The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her claimed right knee disabilities.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished. 

The examiner should specifically state range of motion findings for the right knee in all pertinent directions.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

(a)  First, the examiner should provide a diagnosis for any disability found in the right knee.  The examiner is specifically asked to determine if the Veteran has a disability separate and distinct from the patellar chondromalacia that has been diagnosed in her right knee.  Then, the examiner is asked to provide an opinion on at least as likely as not (a 50 percent probability or greater) that any currently diagnosed right knee strain (or any disability other than patellar chondromalacia of the right knee) was caused by or related to her period of service, or in the alternative, whether it was caused or aggravated (permanent worsening of the underlying disability beyond its natural progress) by her service-connected disabilities.  The Veteran contends that she developed a right knee strain secondary to her service-connected hip disabilities.

(b)  In addition, the examiner is asked to determine the current severity of the Veteran's service-connected patellar chondromalacia of the right knee.  All indicated studies, including x-rays, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. 

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner. If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

If instability of the right knee is shown, the examiner should indicate the degree of such instability in terms of whether it is slight, moderate, or severe as the case may be. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) of the right knee and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

Please provide the rationale for any opinion expressed. The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

5.  Schedule the Veteran for an appropriate VA examination to determine the severity of her status post-labral tear repair and debridement surgery of the right hip and right hip extension.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished. 

The examiner should specifically state range of motion findings for the right hip in all pertinent directions.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

(a)  Does the right hip exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms)?

(b) Does pain significantly limit functional ability during flare-ups or when the right hip is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups)?

(c)  Does the Veteran have nerve damage associated with her in-service labral tear repair and debridement surgery of the right hip? 

Please provide the rationale for any opinion expressed. The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

6.  Schedule the Veteran for an appropriate VA examination to determine the severity of her degenerative disc disease.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished. 

The examiner should list the range of motion of the Veteran's lumbar spine in all pertinent directions.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

(a)  Does the spine exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms)?

(b) Does pain significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups)?

Please provide the rationale for any opinion expressed. The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

7.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the neurological manifestations of her service-connected degenerative disc disease, to include radiculopathy of the bilateral lower extremities.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should identify any neurological findings related to the service-connected neurological manifestations of his service-connected lumbar spine disability, to include any radiculopathy of the bilateral lower extremities.  The examiner should fully describe the extent and severity of those symptoms.  With respect to the radiculopathy, the examiner should specifically identify the exact nerves that are affected and describe the severity of disability including any paralysis that is found.

8.  Then, the RO/AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and her representative a Supplemental SOC and afford them the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




